  Case 3:19-cv-02087-B Document 127 Filed 05/29/20                  Page 1 of 4 PageID 1871



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                               §
 DIANE D. JONES, individually and on behalf §
 of herself and all others similarly situated, §
                                               §
                 Plaintiff,                    §
                                               §
         v.                                    §
                                               §      Civ. No. 3:19-cv-02087-B
 REALPAGE, INC. d/b/a LEASINGDESK §
 SCREENING,                                    §
                                               §
                 Defendant.                    §
                                               §


                       PLAINTIFF’S MOTION TO CERTIFY CLASS

       Pursuant to Fed. R. Civ P. 23, Plaintiff Diane D. Jones, on behalf of herself and all others

similarly situated, respectfully moves this Court for an order certifying the following general class

and sub-class:

           Facially Non-matching Records Class: All persons residing in the United
           States and its Territories, beginning two years prior to the filing of the
           Complaint in this matter and continuing through the resolution of the action,
           about whom RealPage furnished a consumer report which included one or
           more items of criminal record information for which the first and last name
           of the offender did not match the first and last name of the person who was
           the subject of the report.

           Confirmed Non-match Sub-Class: All persons residing in the United States
           and its Territories, beginning two years prior to the filing of the Complaint
           in this matter and continuing through the resolution of the action, about
           whom RealPage furnished a consumer report which included one or more
           items of criminal record information, and for whom RealPage subsequently
           determined that the item(s) of criminal record information was a
           “nonmatch.”

       Plaintiff additionally moves this Court for an order deeming her an adequate representative

of the class and sub-class and appointing Jim Flegle and Donna Lee of Loewinsohn Flegle Deary

                                                 1
  Case 3:19-cv-02087-B Document 127 Filed 05/29/20                Page 2 of 4 PageID 1872



Simon, LLC; Michael A. Caddell, Cynthia B. Chapman and Amy E. Tabor of Caddell & Chapman;

John Soumilas, David A. Searles, Lauren KW Brennan and Edward H. Skipton of Francis Mailman

Soumilas, P.C.; and Edward Y. Kroub of Cohen & Mizrahi LLP as Class Counsel.

       As more fully detailed in the attached Memorandum in Support, Plaintiff satisfies the four

prerequisites under Fed. R. Civ. P. 23(a) as well as the predominance and superiority requirements

under Fed. R. Civ. P. 23(b). Her Motion for Class Certification should therefore be granted.

DATED:         May 29, 2020
                                     Respectfully submitted,

                                     FRANCIS MAILMAN SOUMILAS, P.C.

                                      /s/ John Soumilas
                                     John Soumilas (pro hac vice)
                                     David A. Searles (pro hac vice)
                                     Lauren KW Brennan (pro hac vice)
                                     Edward H. Skipton (pro hac vice)
                                     1600 Market Street, Suite 2510
                                     Philadelphia, PA 19103
                                     Telephone: (215) 735-8600
                                     Facsimile:     (215) 940-8000
                                     Email:         jsoumilas@consumerlawfirm.com
                                                    dsearles@consumerlawfirm.com
                                                    lbrennan@consumerlawfirm.com
                                                    eskipton@consumerlawfirm.com

                                     Michael A. Caddell
                                     Cynthia B. Chapman
                                     Amy E. Tabor
                                     Caddell & Chapman
                                     628 East 9th Street
                                     Houston, TX 77007
                                     T: 713.751.0400
                                     E. mac@caddellchapman.com
                                     E: cbc@caddellchapman.com
                                     E: aet@caddellchapman.com




                                                2
  Case 3:19-cv-02087-B Document 127 Filed 05/29/20               Page 3 of 4 PageID 1873



                                     Jim Flegle
                                     Donna Lee
                                     Loewinsohn Flegle Deary Simon LLP
                                     12377 Merit Drive, Suite 900
                                     Dallas, TX 75251
                                     T: 214.572.1700
                                     E: jimf@lfdslaw.com
                                     E: donnal@lfdslaw.com

                                     Matthew A. Dooley (0081482)
                                     Stephen M. Bosak, Jr. (0092443)
                                     O’TOOLE, McLAUGHLIN, DOOLEY &
                                     PECORA, CO., LPA
                                     5455 Detroit Road
                                     Sheffield Village, Ohio 44054
                                     Telephone:     (440) 930-4001
                                     Facsimile:     (440) 934-7208
                                     Email:         mdooley@omdplaw.com
                                                    sbosak@omdplaw.com

                                     Edward Y. Kroub
                                     Cohen & Mizrahi LLP
                                     300 Cadman Plaza West, 12th Floor
                                     Brooklyn, NY 11201
                                     T: 929/575-4175
                                     F: 929/575-4195
                                     E: edward@cml.legal

                                     Counsel for Plaintiffs and the Proposed Class

                                  Certificate of Conference

        The undersigned certifies that Plaintiff conferred with Defendant’s counsel regarding the
relief sought in the above Motion via email communications on May 26, 2020. Defense counsel
indicated that Defendant would oppose the motion. Thus, this motion is presented as opposed for
the Court’s consideration.

                                                    /s/ John Soumilas
                                                    John Soumilas, Esq.

                                     Certificate of Service

        Pursuant to the Federal Rules of Civil Procedure and the Local Rules of the Northern
District of Texas, I hereby certify that this document and the accompanying Memorandum of




                                               3
  Case 3:19-cv-02087-B Document 127 Filed 05/29/20                 Page 4 of 4 PageID 1874



Law and Appendix were filed May 29, 2020 via the Electronic Case Filing system, and will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing.

                                                     /s/ John Soumilas
                                                     John Soumilas, Esq.




                                                 4
